                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Pamela Fulbright,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:18-cv-00293-MOC-DCK
                                      )
                 vs.                  )
                                      )
           DataStaff, Inc.,           )
           Defendant(s).


                                      )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 14, 2018 Order.

                                               December 14, 2018
